Citation Nr: 1129011	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June to September 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the Veteran testified at a videoconference hearing in February 2011 before the undersigned Veterans Law Judge of the Board.  During the hearing the Veteran requested and was granted 60 days to allow her time to obtain and submit additional supporting evidence.  She subsequently filed a motion in April 2011 requesting a 30-day extension to obtain and submit this additional evidence because she was residing in Misawa, Japan, and the area had experienced several earthquakes, aftershocks, and resultant loss of electrical power.  So the Board granted this motion in May 2011.  She since has submitted this additional evidence in June 2011 and waived her right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

There is competent and credible evidence showing the Veteran as likely as not began experiencing migraines while in the military, following a left knee injury, and that she has continued to rather continuously since her discharge from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's migraines were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that to be considered unduly prejudicial, i.e., harmful and not just harmless, a VCAA notice or assistance error must be outcome determinative of a claim, and that, as the pleading party, the Veteran, not VA, has this burden of proof).

II.  Entitlement to Service Connection for Migraines

The Veteran contends that she began experiencing migraines while in the military, and that she has continued to rather continuously since her discharge from service.  And after reviewing the relevant medical and other evidence of record, including especially the additional evidence she has submitted since her hearing, the Board agrees and finds that this evidence supports her claim for service connection.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.


Stated somewhat differently, service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or correlation between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Veteran's lay testimony also has to be credible, however, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the 
Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, there is no disputing the Veteran suffers from chronic migraines as the July 2005 VA compensation examiner specifically diagnosed a history of migraine headaches, further indicating the Veteran had experienced them in years past.  As well, her VA outpatient treatment records show ongoing evaluation and treatment for this condition from September 2005 through February 2011, so from about one year following her discharge from service in September 2004 until the present.

The Veteran's service treatment records (STRs) from only a short time prior to that, in July 2004, did not specifically mention any complaints of headaches.  However, as she testified during her recent February 2011 videoconference hearing, she was treated for a left knee disorder and received prescriptions for Motrin and other pain relievers coincident to that injury.  She explained that it therefore may appear as though she was not experiencing headaches at the time, only other symptoms (e.g., vomiting and pain in this knee) - when, in actuality, she also was experiencing the headaches that she still does, which she treated with the pain medication prescribed for these other conditions.  Indeed, a February 2011 letter from the Chief of Neurology at her VA treatment center attests to the fact that she has been receiving treatment for headaches on an ongoing basis since 2004.  So by all accounts she has experienced continuous migraines since service.  Based on this evidence, this certainly is an as likely as not proposition, and she is given the benefit of the doubt in this circumstance.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, her claim must be granted.



ORDER

The claim for service connection for migraine headaches is granted. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


